UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 2, 2010 VICON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New York 1-7939 11-2160665 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 89 Arkay Drive, Hauppauge, New York (Address of Principal Executive Offices) (Zip Code) (631) 952-2288 (Registrant's telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On December 2, 2010, the Registrant issued a press release announcing its financial results for its quarter and fiscal year ended September 30, 2010.A copy of the press release is attached hereto as Exhibit 99.1. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits The following exhibit is furnished as part of this report: 99.1Registrant's Press Release dated December 2, 2010 The information in this Current Report on Form 8-K, including the exhibit, is furnished pursuant to Item 2.02 and shall not be deemed to be "filed" for the purposes of Section18 of the Securities Exchange Act of 1934, as amended,(the"ExchangeAct") or otherwise subject to the liabilities of that section,nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 3, 2010 VICON INDUSTRIES, INC. By: /s/ John M. Badke John M. Badke Senior Vice President, Finance and Chief Financial Officer EXHIBIT INDEX ExhibitDescription 99.1Registrant's press release dated December 2, 2010
